Citation Nr: 1434145	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for scarring of the lungs, to include chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA system contains a July 2014 Appellate Brief submitted by the Veteran's representative.  Virtual VA otherwise contains materials duplicative of the paper claims file.  The Veterans Benefit Management System (VBMS) contains a July 2014 claim for service connection for anxiety, insomnia, panic attacks, bilateral hearing loss and tinnitus; otherwise the VBMS claims file is duplicative of material in the paper claims file. 

As noted, in July 2014 the Veteran submitted new claims for service connection.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges exposure to Agent Orange during his time serving aboard the U.S.S. Jouett (DLG 29), to include one incident in which he embarked upon the land of Vietnam.  The National Personnel Records Center (NPRC) has indicated that the Veteran's ship was in the waters of Vietnam on more than one occasion, but that it was unable to determine whether or not the Veteran served in the Republic of Vietnam.  In a July 2014 Appellate Brief the Veteran's representative requested that the ship's logs be obtained for the periods at issue, and the Board agrees that such action is warranted.  See 38 U.S.C.A. § 5103A(a)-(c). 

In addition, although certain portions of the Veteran's military personnel file have been obtained, the Board finds that because there may be reference to relevant events or duties involving exposure to asbestos or Agent Orange, his complete official military personnel file should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

The Veteran has indicated that he continues to receive VA treatment for the conditions on appeal.  The most recent relevant records of treatment in the claims file are for VA treatment rendered in September 2009.  The AOJ should seek to obtain additional relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

If any newly received evidence gives rise to the need for a VA examination and opinion, an appropriate VA examination should be scheduled.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, peripheral neuropathy, or lung disability from active service forward.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include all records dated from 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact all necessary sources to obtain ships logs for the USS Jouett for the periods from September 3, 1969, to October 8, 1969, from November 17, 1969, to December 4, 1969, and from December 11, 1969, to January 12, 1970.  These are periods for which the NPRC has noted that the USS Jouett was in the official waters of the Republic of Vietnam.

4.  Contact all necessary sources to obtain the Veteran's complete official military personnel file.

5.  After all additional records are associated with the claims file, review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether a VA examination is required for a determination on the merits of any disability at issue in this appeal.  If further action is required, the AOJ should undertake it before further adjudication of the claims.
6.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

